Citation Nr: 1550719	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  14-10 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable initial rating for a right knee disability, for the period prior to September 14, 1998.


ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel


INTRODUCTION

The Veteran served on active duty from duty from September 1961 to May 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011, rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In a September 1963 rating decision, the RO denied service connection for a right knee disability.  A February 2002 rating decision, granted service connection for right knee degenerative joint disease (DJD) and assigned a 10 percent disability rating, effective September 14, 1998.  The Veteran then filed a motion stating there was clear and unmistakable error (CUE) in the September 1963 rating decision.  A March 2003 RO determination, found no CUE in the September 1963 rating decision and the Veteran perfected an appeal of this issue.

In February 2005, the Board issued a decision that, in pertinent part, denied the Veteran's motion alleging CUE.  He appealed that part of the decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2007 memorandum decision, the Court vacated that part of the Board's decision and remanded that issue for readjudication.

In October 2007, the Board issued a decision that denied the Veteran's motion alleging CUE.  The Veteran again appealed to the Court.  In a May 2010 memorandum decision, the Court vacated the Board's decision and remanded the issue for readjudication.  In April 2011, the Board issued a decision that determined that there was CUE in the September 1963 rating decision.  In response to the finding of CUE, the RO issued a June 2011 rating decision granting service connection effective May 16, 1963, and finding the Veteran's knee disability warranted a noncompensable rating for the period of May 16, 1963 to September 14, 1998.  Thereafter, the Veteran perfected an appeal of the initial evaluation assigned.  Thus, the Board notes that the only period currently on appeal is the initial rating prior to September 14, 1998.

A clear and unmistakable error motion regarding the effective dates for the Veteran's service connected lumbar strain and left knee DJD has been raised by the record in an October 2011, Notice of Disagreement and CUE Motion, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this additional claim, so is referring it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

From May 16, 1963 to prior to September 14, 1998, the Veteran's right knee disability was manifested by objective findings of pain on motion and subjective evidence of locking, pain, and swelling.  There is no subjective or objective medical evidence of subluxation, lateral instability, limitations of motion, dislocation or removal of semilunar cartilage, impairment of the tibia or fibula, ankylosis, or genu recurvatum.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a rating of 10 percent disabling, but no higher, for a right knee disability, for the period prior to September 14, 1998, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.20, 4.40, 4.45, 4.59 (2015); 1945 VA Schedule for Rating Disabilities, 4.71a, Diagnostic Code 5003 (July 6, 1950), later codified at 38 C.F.R. § 4.71a (May 22, 1964), as amended at 34 Fed. Reg. 5062 (March 11, 1969); 40 Fed. Reg. 42536 (Sept. 15, 1975); 41 Fed. Reg. 11294, (March 18, 1976); 43 Fed. Reg. 45350, (Oct. 2, 1978); 51 Fed. Reg. 6411, (Feb. 24, 1986); 61 Fed. Reg. 20439, (May 7, 1996); Burton v. Shinseki, 25 Vet. App. 1 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the appellant as relevant to the appeal and for which the appellant has provided authorization for VA to obtain.  During the period on appeal, the Veteran was afforded a VA medical examination in August 1963.

Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

The Veteran contends that he is entitled to a compensable rating for his service-connected right knee disability, for the period prior to September 14, 1998.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rating musculoskeletal disabilities, the Board must consider whether a rating is warranted on the basis of functional loss due to pain or due to other factors including weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable Diagnostic Code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

As an initial matter, the Board notes that the rating criteria effective in May 16, 1963, were set forth under the 1945 VA Schedule for Rating Disabilities.  Though the code has been updated since 1963, the rating criteria under the schedule of ratings for musculoskeletal system have remained the same during the period on appeal. 

The Veteran's service-connected right knee disability was rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.  This hyphenated diagnostic code may be read to indicate that traumatic arthritis is the service-connected disorder, and it has been rated as if the residual condition is limitation of motion of the knee under Diagnostic Code 5260 (specifically for limitation of flexion).  Diagnostic Code 5257, which pertains to knee instability, is also potentially applicable in this instance.  Arthritis due to trauma is evaluated as degenerative arthritis, which in turn is evaluated based on limitation of motion under the specific diagnostic code applicable to the joint in question.  See 38 C.F .R. § 4.71a, Diagnostic Codes 5003, 5010.

Diagnostic Code 5010 states that arthritis due to trauma, substantiated by X-ray findings should be rated as degenerative arthritis.  Degenerative arthritis is evaluated under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45.  These ratings will not be combined with rating based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.  Furthermore, these 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating condition listed under Diagnostic Codes 5013 to 5024.

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however, 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for that joint.  38 C.F.R. § 4.59.

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful motion of a major joint or a minor joint group caused by degenerative arthritis, where the arthritis is established by X-ray, to be limited motion and entitled to a minimum 10 percent rating under Diagnostic Code 5003, even though there is no actual limitation of motion (i.e., even though a range of motion may be possible beyond the point when pain sets in).  Hicks v. Brown, 8 Vet. App. 417, 420-21 (1995) (citing Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991)).

Diagnostic Code 5260 provides for a 0 percent (noncompensable) rating when flexion is limited to 60 degrees.  A 10 percent rating requires flexion limited to 45 degrees; a 20 percent rating requires flexion limited to 30 degrees; and the highest available 30 percent rating requires flexion limited to 15 degrees.

Diagnostic Code 5261 provides that limitation of extension of the knee will be assigned a 0 percent (noncompensable) rating when it is limited to 5 degrees.  A 10 percent evaluation requires extension limited to 10 degrees; a 20 percent rating requires extension limited to 15 degrees; a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to 30 degrees; and a maximum 50 percent rating is assigned when extension is limited to 45 degrees.

Normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, "other" knee impairment is also rated and may include recurrent subluxation and/or lateral instability.  This Diagnostic Code provides that a 10 percent disability rating is warranted for slight consequent disability, a 20 percent rating for moderate disability, and a maximum 30 percent rating for severe disability.

"Slight," "moderate," and "severe" as used in this Diagnostic Code are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

VA's Office of General Counsel  has determined that separate disability ratings may be assigned for limitation of knee flexion (Diagnostic Code 5260) and of knee extension (Diagnostic Code 5261) without violation of the rule against pyramiding at 38 C.F.R. § 4.14, regardless of whether the limited motions are from the same or different causes.  VAOPGCPREC 9-04 (September 17, 2004).

In another precedent opinion, VAOPGCPREC 23-97, VA's Office of General Counsel held that a claimant also may receive separate disability ratings for arthritis and instability of the knee under Diagnostic Codes 5003 and 5257, respectively.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  In order for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 does not have to be compensable, but must at least meet the criteria for a zero-percent rating.  VAOPGCPREC 9-98 (August 14, 1998).  VA's General Counsel further explained however that, if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, a separate rating for arthritis also could be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.

The Veteran filed his claim shortly after being discharged due to a Medical Board's recommendation of separation because of a right knee condition.

A service treatment record, dated November 1961, reflects a complaint of swollen knees.  The Veteran stated he had a sore knee for a few months.  The Veteran was given an ace bandage for the right knee.  

A service treatment record, dated December 1961, noted the Veteran complained of the same symptoms as the November 1961 treatment.  There was no specific disease found, but the examiner suspected a cartilage tear.  An X-ray was ordered. 

A service treatment record, dated February 1963, noted that the Veteran was being seen for his right knee.  It was noted that the right knee was injured playing basketball two years earlier and the Veteran has experienced chronic pain and swelling of knee since that time.  The examination revealed full range of motion, mild crepitation, and slight puffiness of right knee.  The provisional diagnosis was chronic arthritis of right knee and rule out ruptured semilunar cartilage.  An addendum consultation report indicated there was no edema or effusion.  The examiner noted a click over the meniscus.  Diagnosis was possible torn cartilage.  

A service treatment record, dated February 1963, noted an orthopedic consultation due to recurrent trouble with swelling of the right knee.  The physical examination revealed tenderness over the lateral aspect of the right knee.  There was no other abnormality noted.

A service treatment record, dated April 1963, noted a knee evaluation.  The examiner's finding was tenderness over the lateral collateral ligament and a click on various maneuvers in the knee area.  There was no adhesion or swelling at this time and no particular atrophy of the right quadriceps.  The diagnosis was internal derangement of the right knee, probably torn lateral meniscus, existed prior to service, moderately symptomatic, progressive.

The Medical Board's Report of Medical Examination, dated April 1963, noted the same information as the service treatment record from April 1963.

A service sick slip, dated March 1963, noted that the Veteran was to be excused from prolonged standing or marching due to chronic difficulty with right knee.

A radiographic report, dated July 1963, noted that the anterior/posterior and lateral radiographs of the right knee reveal no old or recent fractures.  The compartments of the knee joint were normal in width.  A single small joint mouse was observed in the lateral compartment of the knee joint.  There was no evidence of an effusion and no bony manifestations of arthritis. 

A VA medical examination, dated July 1963, noted that the Veteran sustained a right knee injury while playing basketball.  This injury occurred before service and the Veteran received treatment during service.  The Veteran's knee began to give him trouble again after basic training in September 1961.  The Veteran presently complained of soreness, stiffness, pain, swelling in right knee, popping or cracking in knee, and locked out.  The examiner noted no swelling in the knee.  There was no muscle atrophy of thigh muscles.  No tenderness and no locking of the knee joint.  The Veteran's right leg and knee had full range of motion with good stability and no defects found.  It was noted that the Veteran walked without a limp.  A X-ray showed no abnormality other than a small joint mouse.  Diagnosis was no apparent disease of right knee on examination.

A letter from a VA provider, dated January 2001, noted that the Veteran was currently being seen by the doctor for treatment for severe degenerative arthritis of the right knee.  The Veteran had requested that the doctor review his medical records.  The doctor stated that after extensive review of the medical records, his initial knee injury was most likely a tear of the lateral meniscus given the history, symptoms, and physical examination performed by physicians at that time.  The doctor noted that unfortunately magnetic resonance imaging (MRI) had yet to be developed and meniscal damage could not be seen on plain radiographs.  That is the reason there is no objective evidence of his pathology at that time.  

In a Notice of Disagreement, dated January 2001, the Veteran noted that his knee problem had gotten progressively worse.  

In a Notice of Disagreement, dated August 2011, the Veteran stated that he filed his initial claim, for internal derangement of his right knee, torn cartilage, progressive, 10 days after his discharge from service.  The Veteran argued that the record showed he was experiencing painful or limited motion of major joints, or multiple joint involvement.  

The evidence of record reflects entitlement to a rating of 10 percent disabling, and no higher, for the Veteran's right knee disability, for the period prior to September 14, 1998.

The service treatment records reflect multiple instances of pain and a diagnosis of chronic arthritis of the knee which led to the Veteran's eventual discharge from service.  After service, the Veteran continued to complain about the pain and swelling in his knee and those complaints are memorialized in the Veteran's VA medical examination in July 1963.  Additionally, a VA doctor in January 2001 gave a retrospective opinion noting that the Veteran most likely had a tear of the lateral meniscus which would not have appeared on a radiograph at that time.  However, the VA examination of July 1963, noted that the Veteran walked without a limp, had no tenderness or locking of the knee joint, and the right leg and knee had a full range of motion with good stability.

Because the VA medical examination, dated July 1963, noted that the Veteran had a full range of motion in his right leg and knee, the Veteran's symptomatology does not allow for a compensable rating under Diagnostic Codes 5260 and 5261.  Additionally, the examiner noted good stability and did not note any subluxation.  Thus, a rating under Diagnostic Code 5257 is inappropriate.  

In considering the applicability of other Diagnostic Codes, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5258 (dislocation of semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those disabilities.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263.

Nevertheless, the service treatment records from a few months before the claim indicate the presence of objectively confirmed findings such as pain in the right knee.  Additionally, the July 1963 VA medical exam noted the Veteran's complaints of soreness, stiffness, pain, and swelling.  A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge, such as the soreness, stiffness, and pain he experiences in his knee.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("Even if a layperson is not competent to diagnose or determine the cause of a particular condition, lay evidence is still competent to establish the occurrence of observable events and medical symptoms.").  The Board finds the Veteran's statements to be credible, as his description and accounts of symptoms have been consistent throughout the record and they are further corroborated by the service treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Therefore, it is at least as like at not that the Veteran was experiencing some pain in the right knee.  The assignment of a minimum compensable rating of 10 percent for the right knee is warranted based on painful motion under Diagnostic Code 5003 and 38 C.F.R. § 4.59.  

Because the evidence reflects an objective finding of painful motion in the Veteran's right knee, the Board finds than an evaluation of 10 percent disabling under Diagnostic Code 5003 and 38 C.F.R. § 4.59 for painful motion is warranted, for the period prior to September 14, 1998.  

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right knee disability with the analogous criteria used in rating this disability show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the rating criteria provides for evaluation based on limitation of motion that takes consideration of the Veteran's pain.

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, the Veteran has not alleged that his right knee disability resulted in unemployability during this period on appeal.  The record reflects that over the course of this period, the Veteran was in school, worked at a real estate office, and as an attorney.  Therefore, consideration of TDIU under Rice is not warranted in this case.


ORDER

Entitlement to an initial evaluation of 10 percent disabling, and no higher, for a right knee disability, for the period prior to September 14, 1998, is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


